 
EXHIBIT 10.1

 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of July 7, 2006, among SmartVideo Technologies, Inc., a Delaware corporation,
with headquarters located at 3505 Koger Boulevard, Suite 400, Duluth, Georgia
30096 (the "Company"), and the investors listed on the Schedule of Buyers
attached hereto (individually, a "Buyer" and collectively, the "Buyers").


RECITALS


A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.


B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) shares of the common stock, par
value $0.001 per share (the "Common Stock"), of the Company at a price of $1.25
per share, in the amount set forth opposite such Buyer's name on the Schedule of
Buyers (which aggregate amount for all Buyers shall collectively be referred to
herein as the "Common Shares"), (ii) a warrant to acquire shares of Common Stock
at a price of $2.50 per share (the "$2.50 Warrants"), in substantially the form
attached hereto as Exhibit A-l (as exercised, collectively, the "$2.50 Warrant
Shares").


C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the "Registration Rights
Agreement") pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.


D. The Common Shares, the Warrants and the Warrant Shares are sometimes
hereinafter collectively referred to as the "Securities."


NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.


(a) Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 herein:



--------------------------------------------------------------------------------


 
(i) The Company shall issue and sell to each Buyer, and each Buyer severally,
but not jointly, agrees to purchase from the Company on the date hereof (the
"Closing Date"), the number of Common Shares as is set forth opposite such
Buyer's name in column (3) on the Schedule of Buyers, along with the Warrants to
acquire up to that number of $2.50 Warrant Shares as is set forth opposite such
Buyer's name in column (4) on the Schedule of Buyers opposite such Buyer's name
in column (5) on the Schedule of Buyers (the "Closing"). The purchase price for
the Common Shares and related Warrants to be purchased by each Buyer at the
Closing shall be the amount set forth opposite such Buyer's name in column (6)
of the Schedule of Buyers (the "Closing Purchase Price"). The Closing shall
occur on the Closing Date at the offices of the Company.


(b) Form of Payment; Delivery of Certificates. On the Closing Date, (i) each
Buyer shall pay the Purchase Price to the Company for the Securities to be
issued and sold to such Buyer at such Closing, by wire transfer of immediately
available funds in accordance with the Company's written wire instructions, and
(ii) the Company shall deliver within ten (10) Business Days to each Buyer (A)
one or more stock certificates evidencing the number of Common Shares such Buyer
is purchasing, and (B) one or more Warrants pursuant to which such Buyer shall
have the right to acquire $2.50 Warrant Shares, in all cases duly executed on
behalf of the Company and registered in the name of such Buyer.


2. BUYER'S REPRESENTATIONS AND WARRANTIES.


As of the date hereof, each Buyer represents and warrants to the Company with
respect to only itself that:


(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act and such Buyer does not have a
present arrangement to effect any distribution of the Securities to or through
any person or entity; provided, however, that by making the representations
herein, such Buyer does not agree to hold any of the Securities for any minimum
or other specific term and reserves the right to dispose of the Securities at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act. Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.


(b) Investor Status. At the time such Buyer was offered the Securities, such
Buyer was, and at the Closing, and on each date on which such Buyer exercises
the Warrants such Buyer will be a sophisticated investor as described in Rule
506(b)(2)(ii) of Regulation D and an "accredited investor" as defined in Rule
501(a) of Regulation D.


-2-

--------------------------------------------------------------------------------


 
(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.


(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities, which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.


(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


-3-

--------------------------------------------------------------------------------


 
(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, "Rule 144"); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 3(r)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan secured by the Securities and such pledge of Securities shall not be deemed
to be a transfer, sale or assignment of the Securities hereunder, and no Buyer
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
this Section 2(f); provided, that in order to make any sale, transfer or
assignment of Securities, such Buyer and its pledgee makes such disposition in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.
 
(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares, the Warrants and the stock certificates
representing the Warrant Shares and the Common Shares, except as set forth
below, shall bear any legend as required by the "blue sky" laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


-4-

--------------------------------------------------------------------------------


(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.


(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.


(k) Broker-Dealer Status. Such Buyer is a not a registered broker-dealer or, if
such Buyer is an affiliate of a broker-dealer, such Buyer is acquiring the
Securities hereunder in the ordinary course of its business and such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


As of the date hereof, the Company represents and warrants to each of the Buyers
that:


(a) Organization and Qualification. Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest) are corporations duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are incorporated, and have the
requisite corporate power and authorization to own their properties and to carry
on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, "Material
Adverse Effect" means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). The Company has
no Subsidiaries except as set forth on Schedule 3(a).


-5-

--------------------------------------------------------------------------------


(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 5), the Warrants and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Common Shares and
the Warrants and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.


(c) Issuance of Securities. The Common Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and the Common Shares shall be fully paid and non-assessable with
the holders being entitled to all rights accorded to a holder of Common Shares.
The Company shall, so long as any of the Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued capital stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Common Stock issuable upon the
exercise of the Warrants. Upon exercise in accordance with the Warrants, the
Warrant Shares will be validly issued, fully paid and nonassessable and free
from all taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Preferred Stock.
The issuance by the Company of the Securities is exempt from registration under
the 1933 Act.


-6-

--------------------------------------------------------------------------------


(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrants and reservation for issuance and issuance of the Warrant Shares)
will not (i) result in a violation of the Certificate of Incorporation (as
defined below) or Bylaws (as defined below) of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the over-the-counter
market (the "Principal Market")) or other principal market applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.


(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date. The
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.


(f) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or brokers' commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim. The Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.


-7-

--------------------------------------------------------------------------------


 
(g) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.


(h) Application of Takeover Protections: Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the State of Delaware, including Section 203 of the Delaware General Corporation
Law, which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company's issuance of the Securities and any Buyer's ownership of the
Securities.


(i) SEC Documents; Financial Statements. Except as set forth in Schedule 3(i),
during the two years prior to the date hereof, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof or prior to the date of the
Closing, and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC filing (or if amended or superseded by a filing prior to
the date of this Agreement, then on the date of such filing, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.


-8-

--------------------------------------------------------------------------------


(j) Absence of Certain Changes. Since December 31, 2005, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since December 31,
2005, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $500,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $1,000,000. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(j), "Insolvent" means (i) the present fair saleable value of the Company's
assets is less than the amount required to pay the Company's total Indebtedness
(as defined in Section 3(q)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.


(k) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 or SB-2 filed with the
SEC relating to an issuance and sale by the Company of its Common Shares and
which has not been publicly disclosed.


-9-

--------------------------------------------------------------------------------


 
(l) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under the Certificate
of Incorporation or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any Subsidiary is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Since
December 31, 2005, (i) the Common Stock has been designated for quotation or
listed on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market, and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market, or any requests for information in connection with any informal inquiry
or formal investigation or proceedings regarding the Company or its officers and
directors and (iv) except as set forth in Schedule 3(j), the Company has not
received any comment letters from the staff of the SEC concerning any filings
made by the Company which have not been resolved to the satisfaction of the SEC
staff. The Company and its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.


(m) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.


-10-

--------------------------------------------------------------------------------


 
(n) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.


(o) Transactions With Affiliates. Except as set forth in the Company's Annual
Report on Form 10-K for the year ended December 31, 2005, the Company's
Post-Effective Amendment to its Registration Statement on Form S-1 filed with
the SEC on April 19, 2006, the Company's Form 8-K filed with the SEC on April
20, 2006, and the Company's Quarterly Report on Form 10-Q filed with the SEC on
May 12, 2005, and the Company's Form 8-K filed with the SEC on June 13, 2006,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors or as an investor
in this transaction), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.


-11-

--------------------------------------------------------------------------------


(p) Equity Capitalization. As of June 28, 2006, the authorized capital stock of
the Company consists of (x) 150,000,000 shares of Common Stock, of which as of
the date hereof, 39,670,618 shares are issued and outstanding and 35,460,487
shares are reserved for issuance pursuant to the Company's employee incentive
plan and other warrants, exercisable or exchangeable for, or convertible into,
shares of Common Stock, and (y) 50,000,000 shares of Series A-1 Convertible
Preferred Stock, of which as of the date hereof, 3,369,998 shares are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as set forth on
Schedule 3(p): (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness (as defined in Section 3(q)) of the Company
or any of its Subsidiaries or by which the Company or any of its Subsidiaries is
or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents (as
defined herein) but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or any Subsidiary's respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. The Company has furnished or made available to the
Buyer true, correct and complete copies of the Company's certificate of
incorporation, as amended and as in effect on the date hereof (the "Certificate
of Incorporation"), and the Company's bylaws, as amended and as in effect on the
date hereof (the "Bylaws"), and the terms of all securities convertible into, or
exercisable or exchangeable for, Common Stock and the material rights of the
holders thereof in respect thereto.


-12-

--------------------------------------------------------------------------------


(q) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would result in a Material Adverse Effect, (iii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. No outstanding Indebtedness is
secured. For purposes of this Agreement: (x) "Indebtedness" of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables and broadcast rights payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) "Contingent
Obligation" means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.


(r) Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Securities or any of its Subsidiaries or any of the
Company's or the Company's Subsidiary's officers or directors, whether of a
civil or criminal nature or otherwise.


-13-

--------------------------------------------------------------------------------


(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged, including
directors' and officers' liability insurance with a policy limit of at least
$5,000,000. Neither the Company nor any Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(t) Employee Relations, (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company (as defined in Rule 501
(f) of Regulation D promulgated under the 1933 Act) has notified the Company
that such officer intends to leave the Company or otherwise terminate such
officer's employment with the Company. No current or former executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant. The continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.


(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(u) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.


-14-

--------------------------------------------------------------------------------


(v) Intellectual Property Rights. Except as set forth in Schedule 3(v), the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights ("Intellectual Property Rights") necessary to conduct their respective
businesses as now conducted. None of the Company's Intellectual Property Rights
have expired or terminated, or is expected to expire or terminate within three
years from the date of this Agreement. Except as set forth in Schedule 3(v), the
Company does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. Except as set forth in Schedule 3(v), the Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.


(w) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.


(x) Tax Status. The Company and each of its Subsidiaries (i) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and (ii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.


-15-

--------------------------------------------------------------------------------


(y) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference, except
where the failure to satisfy any of clauses (i) through (iv) above, would not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect. The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-14 under the Securities Exchange Act of 1934,
as amended (the "1934 Act")) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company's management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. The Company's independent public accountant has not informed the
Company, including the Company's board of directors, pursuant to Section 10A of
the 1934 Act or otherwise, of any illegal act or fraud involving the Company, of
any material weakness or significant deficiency in the Company's internal
control over financial reporting, or of any disagreements it has had with
management of the Company.


(z) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.


(aa) Manipulation of Price. The Company has not, and to the actual knowledge of
the directors and officers of the Company, no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.


-16-

--------------------------------------------------------------------------------


(bb) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.


(cc) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their respective agents
or counsel with any information that constitutes or might constitute material,
nonpublic information. The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any Subsidiary or either of its or their respective
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company's reports filed under the
1934 Act are being incorporated into an effective registration statement filed
by the Company under the 1933 Act). The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.


4. COVENANTS.


(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 4, 5, 6 and 7 of this Agreement.


(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.


-17-

--------------------------------------------------------------------------------


(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Common Shares and Warrant
Shares and none of the Warrants is outstanding (the "Reporting Period"), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would otherwise permit such termination.


(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, including general and administrative
expenses, and current accounts payable, but not for (i) the repayment of other
outstanding Indebtedness of the Company or any of its Subsidiaries in excess of
$250,000 or (ii) the payment of bonuses or other compensation in excess of
$50,000, except for salaries to officers, directors or other affiliates of the
Company.


(e) Financial Information. The Company agrees to send to each Buyer during the
Reporting Period, unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, within five (5) Business
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, and (ii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.


(f) Listing. The Company shall promptly (i) secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and (ii) secure the listing of all of the Registrable Securities upon
the NASDAQ SmallCap Market or the NASDAQ National Market if and when the Company
satisfies the applicable listing requirements. The Company shall maintain, so
long as any other shares of Common Stock shall be so listed, such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stock's
authorization for listing on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).


-18-

--------------------------------------------------------------------------------


(g) Fees. The Company shall pay any placement agent's fees, financial advisory
fees, or broker's commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in this Agreement or in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.


(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.


(i) Corporate Existence. So long as any Buyer beneficially owns any Warrants,
the Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company's assets, except in the event of a merger or
consolidation or, except in compliance with the Warrant, sale of all or
substantially all of the Company's assets, where the surviving or successor
entity in such transaction (i) assumes the Company's obligations hereunder and
under the agreements and instruments entered into in connection herewith and
(ii) is a publicly traded corporation whose common stock is quoted on or listed
for trading on the Principal Market, the New York Stock Exchange, the American
Stock Exchange or the Nasdaq Stock Market, Inc.


(j) Reservation of Shares. The Company shall, so long as any of the Warrants are
outstanding, take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the number of shares of Common Stock
issuable upon exercise of the Warrants being issued at the Closing in conformity
with Section 3(c).


5. TRANSFER RESTRICTIONS; TRANSFER AGENT INSTRUCTIONS.


-19-

--------------------------------------------------------------------------------


(a) Transfer Restrictions. The legend set forth in Section 2(g) shall be removed
and the Company shall issue a certificate without such legend or any other
legend to the holder of the applicable Securities upon which it is stamped, if
(i) in connection with any sale of such Securities made pursuant to a
Registration Statement and in accordance with the prospectus delivery
requirements under the 1933 Act, (ii) in connection with a sale, assignment or
other transfer, such holder provides the Company with an opinion of counsel, in
a generally acceptable form, to the effect that such sale, assignment or
transfer of such Securities may be made without registration under the
applicable requirements of the 1933 Act and the legend may be removed from such
certificate in connection with such sale, assignment or other transfer, or (iii)
such holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144(k). The Company shall
cause its legal counsel to issue the legal opinion included in the Irrevocable
Transfer Agent Instructions to the Company's transfer agent on the Effective
Date. Following the Effective Date or at such earlier time as a legend is no
longer required for any or all of the Securities, the Company will no later than
three Business Days following the delivery by a Buyer to the Company or the
Company's transfer agent of a legended certificate representing such Securities,
deliver or cause to be delivered to such Buyer a certificate representing such
Securities that is free from all restrictive and other legends. Following the
Effective Date and upon the delivery to any Buyer of any certificate
representing Securities that is free from all restrictive and other legends,
such Buyer agrees that any sale of such Securities shall be made pursuant to a
Registration Statement and in accordance with the plan of distribution described
therein or pursuant to an available exemption from the registration requirements
of the 1933 Act. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in Section 2(g). In order for the Buyers to effect sales
under a Registration Statement in accordance with the legal opinion included in
the Irrevocable Transfer Agent Instructions, the Company agrees to give notice,
at any time and from time to time upon written request of any Buyer, to the
Company's transfer agent that (a) the Company has filed all required reports
under the 1934 Act, (b) there is no stop order suspending the effectiveness of
the Registration Statement, and (c) there has been no event that would cause the
Registration Statement to include any untrue statement of material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The notice in the foregoing sentence shall be
given by the Company on the same business day as the request is made if the
request is made at or prior to 11:00 A.M., EST, on any business day, and within
one business day if the request is made after 11:00 A.M., EST.


(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Buyer or its respective nominee(s),
for the Warrant Shares in such amounts as specified from time to time by each
Buyer to the Company upon exercise of the Warrants in the form of Exhibit C
attached hereto (the "Irrevocable Transfer Agent Instructions"). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, and stop transfer instructions
to give effect to Section 2(f) hereof, will be given by the Company to its
transfer agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.


-20-

--------------------------------------------------------------------------------


(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.


(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of the legend set forth above
(the "Deadline Date"), then, in addition to all other remedies available to the
holder, if on or after the Business Day immediately following such three (3)
Business Day period, the holder purchases (in an open market transaction or
otherwise) Securities to deliver in satisfaction of a sale by the holder of
Securities that the holder anticipated receiving from the Company (a "Buy-In"),
then the Company shall, within five (5) Business Days after the holder's request
and in the holder's discretion, either (i) pay cash to the holder in an amount
equal to the holder's total purchase price (including brokerage commissions, if
any) for the Securities so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such Securities)
shall terminate, or (ii) if applicable, promptly honor its obligation to deliver
to the holder a certificate or certificates representing such Securities and pay
cash to the holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of Securities, times (B) the Closing Bid
Price (as defined in the Warrants) on the Deadline Date.


6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


The obligation of the Company hereunder to issue and sell Securities to each
Buyer at any Closing is subject to the satisfaction, at or before the
corresponding Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:


(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.


-21-

--------------------------------------------------------------------------------


(b) Such Buyer shall have delivered to the Company the Purchase Price for the
Securities being purchased by such Buyer and each other Buyer at such Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.


(c) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of such Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to such Closing Date.


(d) At any time that the Buyer or any other Person shall have a beneficial
ownership interest (within the meaning of Rule 13d-3 under the 1934 Act), or a
direct or indirect pecuniary interest (within the meaning of Rule 16a-l(a)(2)
under the 1934 Act) in the Securities, the Buyer and each such Person shall not,
directly or indirectly, make any short sale or maintain any short position,
establish or maintain a "put equivalent position" (within the meaning of Rule
16a-l(h) under the 1934 Act), enter into any swap, derivative transaction or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock (whether any such
transaction is to be settled by delivery of Common Stock, other securities, cash
or other consideration) or any securities convertible into, exercisable for or
exchangeable for Common Stock of the Company.


7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.


The obligation of each Buyer hereunder to purchase Securities at any Closing is
subject to the satisfaction, at or before the corresponding Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer's sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:


(a) The Company shall have executed and delivered to such Buyer (i) each of the
Transaction Documents and (ii) the Securities being purchased by such Buyer at
such Closing pursuant to this Agreement.


(b) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.


(c) The Common Stock (i) shall be listed on the Principal Market and (ii) shall
not have been suspended, as of such Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of such Closing Date, either (A)
in writing by the SEC or the Principal Market or (B) by falling below the
minimum listing maintenance requirements of the Principal Market.


-22-

--------------------------------------------------------------------------------


(d) The representations and warranties of the Company shall be true and correct
as of the date when made and as of such Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to such
Closing Date.


(e) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.


(f) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.


8. TERMINATION. 


In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) days from the date hereof due to the Company's or such
Buyer's failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the nonbreaching party's failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.


9. MISCELLANEOUS.


(a) Definitions. The following definitions shall for all purposes, unless
otherwise clearly indicated to the contrary, apply to terms used in this
Agreement.


"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.


"Person" means an individual, a limited liability company, a limited liability
partnership, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


-23-

--------------------------------------------------------------------------------


(b) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Fulton County, Georgia, or any federal court sitting in the
Northern District of Georgia, Atlanta Division for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party;


provided that a facsimile signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature.


(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(e) Pronouns. As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural whenever the context and facts require
such construction.


(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


-24-

--------------------------------------------------------------------------------


(g) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least sixty percent of the aggregate amount of the Common Shares.
No provision hereof may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Preferred Shares then outstanding. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration also is offered
to all of the parties to the Transaction Documents, holders of Preferred Shares
or holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.


(h) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:


 
If to the Company:


SmartVideo Technologies, Inc.
3505 Koger Boulevard
Suite 400
Duluth, Georgia 30096
Telephone: (770) 279-3100
Facsimile: (770) 279-3143
Attention: Ronald A. Warren




-25-

--------------------------------------------------------------------------------




with a copy to:


Edwards Angell Palmer & Dodge LLP
350 East Las Olas Boulevard
Suite 1150
Fort Lauderdale, Florida 33301
Telephone: (954) 727-2600
Facsimile: (954) 727-2601
Attention: Leslie J. Croland, P.A.


If to the Transfer Agent:


Continental Stock Transfer and Trust Company
17 Battery Place South
8th Floor
New York, New York 10004
Telephone: (212) 845-3217
Facsimile: (212) 616-7616


If to a Buyer, to his address and facsimile number set forth on the Schedule of
Buyers, with copies to Edwards Angell Palmer & Dodge, 350 Las Olas, Boulevard,
Suite 1150, Ft. Lauderdale, FL 33301, telephone (954) 727-2600, facsimile (954)
727-2601, Attention: Leslie J. Croland, P.A., or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.


(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the holders of at least seventy-five percent of the
aggregate amount of the Preferred Shares and shares of Common Stock into which
the Preferred Shares are converted, including by merger or consolidation. A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.


-26-

--------------------------------------------------------------------------------


(j) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


(k) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.


(1) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(m) Indemnification. In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company
(except, in the case of this clause (iii), arising from a Person who is,
directly or indirectly, an investor, partner, or equityholder in the Buyer in
such Person's capacity as such an investor, partner or equityholder, or arising
in relation to the Buyer's capacity to make such an investment in the Company).
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(m)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.


-27-

--------------------------------------------------------------------------------


(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


(o) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.


(p) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.


-28-

--------------------------------------------------------------------------------


(q)  Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.


(r) Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. No Buyer of the Securities or third party has acted
as agent for any Buyer in connection with the Purchaser making its investment
hereunder, and no Buyer or any other third party will be acting as agent of any
Buyer in connection with monitoring its investment in the Securities or in
enforcing its rights under this Agreement.






[Signature Page Follows]
 
-29-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 


 







  COMPANY:       SMARTVIDEO TECHNOLOGIES, INC.               By: /s/ William J.
Loughman                   Name: William J. Loughman   Title: Vice President of
Finance





 
-30-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
John E. Abdo as Trustee Under Trust Agreement UAD 3/15/76 For the Benefit of
John E. Abdo
/s/ John E. Abdo, as Trustee
Name: John E. Abdo
 
/s/ Diane B. Abelson
Diane B. Abelson
 
Global Triangle Employees Retirement Trust
/s/ John Accetta
Name: John Accetta
 
/s/ Joel L.Altman
Joel L. Altman
             
Joseph C. Amaturo Revocable Trust u/a/d 9/14/88
/s/ Joseph C. Amaturo
Name: Joseph C. Amaturo
 
Apler Investment Partnership
/s/ Stewart L. Appelrouth
Name: Stewart L. Appelrouth
 
/s/ Robert Balogh
Robert Balogh
 
/s/ Jeff Baumann
Jeff Baumann
             
/s/ Mike Baumann
Mike Baumann
 
Beeson Investments, LLC
/s/ Jim Beeson
Name: Jim Beeson
 
/s/ Audrey Bennati
Audrey Bennati
 
/s/ Peter L. Bermont
Peter L. Bermont
             
/s/ Robert Best
Robert Best
 
/s/ Harvey Birdman
Harvey Birdman
 
/s/ Jeffrey D. Blum, D.D.S
Jeffrey D. Blum, D.D.S..
 
/s/ Henrik Brixen
Henrik Brixen
             
Vulcan Properties, Inc.
/s/ Arthur G. Cohen
Arthur G. Cohen
 
Martin Cohen & Soryl Cohen, JT TEN
/s/ Martin Cohen
Martin Cohen
/s/ Soryl Cohen
Soryl Cohen
 
/s/ Art Criden
Art Criden
 
/s/ Chris Damian
Chris Damian
             
/s/ Geoff Dyer
Geoff Dyer
 
SME Children LLP
/s/ Steven Esrick
Steven Esrick
 
/s/ Paul Fazio
Paul Fazio
 
Qualified Compensation Trust
/s/ Theodore Feldman, M.D.
Name: Theodore Feldman, M.D.
             
/s/ Jonathan E. Fels
Jonathan E. Fels
 
Benjamin Management Company, LLC
/s/ Bruce Gittlin
Name: Bruce Gittlin, Attorney In Fact
 
Wachovia Bank For the Benefit ofAlan Halpert IRA Acct: 39938330
By: /s/ Alan Halpert
Name: Alan Halpert
 
/s/ Michael Hanzman
Michael Hanzman
             
/s/ Scot Hunter
Scot Hunter
 
/s/ Stephen A. Hurwitz
Stephen A. Hurwitz
 
Alan Jacobson & Jan Hart
/s/ Alan Jacobson
Alan Jacobson
/s/ Jan Hart
Jan Hart
 
/s/ Kent Karpawich
Kent Karpawich
             
/s/ Todd Katz
Todd Katz
 
/s/ Sharon Kaufman
Sharon Kaufman
 
Dill Consulting LLC
/s/ Gary Krat
Name: Gary Krat
 
/s/ Dan Kleiman
Dan Kleiman
             
SGL Investments Limited Partnership 1
/s/ Stuart G. Lasher
Name: Stuart G. Lasher
 
Alan B. Levan, Trustee
/s/ Alan B. Levan, Trustee
Alan B. Levan, Trustee
 
/s/ Baruch Levy
Baruch Levy
 
/s/ Michael Levy
Michael Levy
             
/s/ William Loughman
William Loughman
 
/s/ Kevin Love
Kevin Love
 
William Matz Revocable Living Trust u/a Dated 9/15/97
/s/ William Matz
Name: William Matz, Trustee
 
Quantuck Advisors, LLC
/s/ John McCartney
John McCartney
             
MOKO Investments, LLC
/s/ Stuart R. Morris, Mgr.
Name: Stuart R. Morris, Mgr.
 
/s/ Brett Overman
Brett Overman
 
TOP, Inc.
/s/ Tyson Overman
Tyson Overman
 
/s/ Scott Peck
Scott Peck
             
Scott A. Poulin Revocable Trust
/s/ Scott Poulin
Name: Scott Poulin
 
/s/ Buddy Puder
Buddy Puder
 
/s/ Michael Puder
Michael Puder
 
/s/ Laura K. Pugliese
Laura K. Pugliese
             
/s/ Anthony V. Pugliese, III
Anthony V. Pugliese, III
 
/s/ Beverly Raphael
Beverly Raphael
 
Ratner Companies
/s/ Dennis Ratner
Name: Dennis Ratner
 
Steve Rattner and Debra Rattner, Joint Tennants
/s/ Steve Rattner
Steve Rattner
/s/ Debra Rattner
Debra Rattner
             
/s/ Dwight Richert
Dwight Richert
 
/s/ Scott Robins
Scott Robins
 
/s/ Herman Rush
Herman Rush
 
/s/ Scott Schlesinger
Scott Schlesinger
             
/s/ Brent Sembler
Brent Sembler
 
/s/ Jay Shapiro
Jay Shapiro
 
GHS Holdings Limited Partnership
/s/ Glenn Singer
Glenn Singer
 
/s/ Barry E. Somerstein
Barry E. Somerstein
             
/s/ Justin A. Stanley, Jr.
Justin A. Stanley, Jr.
 
/s/ J. Kenneth Tate
J. Kenneth Tate
 
/s/ James D. Tate
James D. Tate
 
/s/ Stanley G. Tate
Stanley G. Tate
             
/s/ Sushayla Ure
Sushayla Ure
 
Bayview Partners
/s/ William H. Van Pelt, IV
Name: William H. Van Pelt, IV
 
Fremernat, Inc.
/s/ Fredy C. Varela
Fredy C. Varela
 
/s/ Rick Walker
Rick Walker
             
/s/ Rick Wilber
Rick Wilber
 
/s/ Nicholas C. Williams
Nicholas C. Williams
       

 
[Signature Page to Securities Purchase Agreement]

-31-

--------------------------------------------------------------------------------




SCHEDULE OF BUYERS



(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$
         
John E. Abdo as Trustee Under Trust Agreement UAD 3/15/76 For the Benefit of
John E. Abdo
1350 NE 56th Street
Suite 200
Ft. Lauderdale, FL 33334
(954) 491-9217
480,000
480,000
$600,000
Diane B. Abelson
2761 Oakbrook Manor
Weston, FL 33332
(954) 358-6293
20,000
20,000
$25,000
Global Triangle Employees Retirement Trust
700 Balboa Avenue
Coronado, CA 92118
(619) 491-9383
120,000
120,000
$150,000
Joel L. Altman
2124 West Maya Palm
Boca Raton, FL 33432
(561) 394-9485
80,000
80,000
$100,000
Joseph C. Amaturo Revocable Trust u/a/d 9/14/88
3101 North Federal Highway
Ft. Lauderdale, FL 33306
(954) 565-1311
160,000
160,000
$200,000
Apler Investment Partnership
999 Ponce de Leon Boulevard
Suite 625
Coral Gables, FL 33134
(305) 443-5171
120,000
120,000
$150,000

 
-32-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Robert Balogh
777 Arthur Godfrey Road
4th Floor
Miami Beach, FL 33140
(305) 538-0670
120,000
120,000
$150,000
Jeff Baumann
17560 West 441
Mt. Dora, FL 32756
(407) 333-8187
104,000
104,000
$130,000
Mike Baumann
1200 Brickell Avenue
Suite 1720
Miami, FL 33131
(305) 375-8183
200,000
200,000
$250,000
Beeson Investments, LLC
2101 North Andrews Avenue
Suite 107
Wilton Manors, FL 33311
(954) 563- 8052
80,000
80,000
$100,000
Audrey Bennati
6330 Allison Road
Miami Beach, FL 33141
80,000
80,000
$100,000
Peter L. Bermont
3427 North Moorings Way
Coconut Grove, FL 33133
(305) 648-0679
80,000
80,000
$100,000
Robert Best
978 Oak Street
Winnetka, IL 60093
(312) 782-4339
40,000
40,000
$50,000

 
-33-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Harvey Birdman
425 North Federal Highway
Hallandale, FL 33009
(954) 239-4718
80,000
80,000
$100,000
Jeffrey D. Blum, D.D.S.
400 Arthur Godfrey Road
Miami Beach, FL 33140
(305) 538-2019
80,000
80,000
$100,000
Henrik Brixen
929 SE 10th Court
Pompano Beach, FL 33060
(954) 537-2772
80,000
80,000
$100,000
Vulcan Properties, Inc.
1270 Avenue of the Americas
Suite 2310
New York, NY 10020
(212) 632-4810
160,000
160,000
$200,000
Martin Cohen & Soryl Cohen, JT TEN
2532 Royal Palm Way
Weston, FL 33327
(954) 217-2096
25,000
25,000
$31,250
Art Criden
1300 Tahoe Pines Circle
Alpharetta, GA 30005
(770) 640-3931
80,000
80,000
$100,000
Chris Damian
450 Gerona Avenue
Coral Gables, FL 33146
(305) 666-0112
60,000
60,000
$75,000

 
-34-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Geoff Dyer
497 1st Street West
Tierra Verde, FL 33715
(727) 456-3122
40,000
40,000
$50,000
SME Children LLP
1290 Owl Creek Ranch Road
Aspen, CO 81611
(727) 347-4527
160,000
160,000
$200,000
Paul Fazio
11260 NW 15th Street
Plantation, FL 33323
(800) 495-4049
80,000
80,000
$100,000
Qualified Compensation Trust
4685 Ponce de Leon Boulevard
Coral Gables, FL 33146
(305) 667-2115
40,000
40,000
$50,000
Jonathan E. Fels
4026 Island Estates Drive
Aventura, FL 33160
(305) 567-0682
80,000
80,000
$100,000
Benjamin Management Company, LLC
360 West 31st Street
Suite 1000
New York, NY 10001
(212) 629-3985
100,000
100,000
$125,000
Wachovia Bank For the Benefit of Alan Halpert IRA Acct: 39938330
7282 Ballantrae Court
Boca Raton, FL 33496
(561) 477-9699
80,000
80,000
$100,000

 
-35-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Michael Hanzman
9050 Schoolhouse Road
Coral Gables, FL 33143
(305) 357-9050
80,000
80,000
$100,000
Scot Hunter
2686 Riviera Court
Weston, FL 33332
(970) 925-2966
80,000
80,000
$100,000
Stephen A. Hurwitz
2761 Oakbrook Manor
Weston, FL 33332
(954) 358-6293
60,000
60,000
$75,000
Alan Jacobson &Jan Hart
19416 Presidential Way
Miami, FL 33179
(305) 935-0238
32,000
32,000
$40,000
Kent Karpawich
34 West San Marino Drive
Miami Beach, FL 33139
(305) 534-9829
100,000
100,000
$125,000
Todd Katz
213 Oakmont Drive
Blue Bell, PA 19422
(215) 925-7899
320,000
320,000
$400,000
Sharon Kaufman
3285 Cavendish Boulevard
Suite 580
Montreal, Quebec H4B 2L9
(514) 482-8889
75,000
75,000
$93,750

 
-36-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Dill Consulting LLC
5606 Vintage Oaks Terrace
Delray Beach, FL 33484
(970) 925-1841
312,000
312,000
$390,000
Dan Kleiman
3920 Island Estates Drive
Aventura, FL 33160
(305) 935-2428
40,000
40,000
$50,000
SGL Investments Limited Partnership 1
140 Fountain Parkway
Suite 420
St. Petersburg, FL 33716
(727) 456-2021
160,000
160,000
$200,000
Alan B. Levan, Trustee
2100 West Cypress Creed Road
Ft. Lauderdale, FL 33309
(954) 940-5040
200,000
200,000
$250,000
Baruch (Bruce)Levy
2843 Executive Park Drive
Weston, FL 33331
(954) 385-6765
100,000
100,000
$125,000
Michael Levy
802 Spinnaker Drive East
Hollywood, FL 33109
(954) 457-2599
80,000
80,000
$100,000
William Loughman
1740 Kingsley Court
Lawrenceville, GA 30042
(770) 279-3143
40,000
40,000
$50,000

 
-37-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Kevin Love
8150 SW 143 Street
Miami, FL 33158
(305) 357-9050
40,000
40,000
$50,000
William Matz Revocable Living Trust u/a Dated 9/15/97
3482 Derby Lane
Weston, FL 33331
(954) 384-6288
100,000
100,000
$125,000
Quantuck Advisors, LLC
300 East Randolph Street
Suite 2810
Chicago, IL 60601
(312) 261-5271
80,000
80,000
$100,000
MOKO Investments, LLC
5966 Pinewood Avenue
Parkland, FL 33067
(561) 750-4069
80,000
80,000
$100,000
Brett Overman
19501 West Country Club Drive
TS-5
Aventura, FL 33180
(870) 972-6906
240,000
240,000
$300,000
TOP, Inc.
17375 Collins Avenue # 2503
Sunny Isles Beach, FL 33160
(305) 940-7288
40,000
40,000
$50,000
Scott Peck
27 Diamond Drive
New Town, PA 18940
(215) 322-6191
12,000
12,000
$15,000

 
-38-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Scott A. Poulin Revocable Trust
3130 Kirk Street
Coconut Grove, FL 33133
(305) 476-0684
20,000
20,000
$25,000
Buddy Puder
1000 Two Creeks Drive
Snowmass Village, CO 81615
(970) 922-0700
40,000
40,000
$50,000
Michael Puder
5324 Princeton Way
Boca Raton, FL 33496
(970) 922-0700
120,000
120,000
$150,000
Laura K. Pugliese
101 Pineapple Grove Way
Delray Beach, FL 33444
(561) 330-7001
40,000
40,000
$50,000
Anthony V. Pugliese, III
101 Pineapple Grove Way
Delray Beach, FL 33444
(561) 330-7001
120,000
120,000
$150,000
Beverly Raphael
2124 West Maya Palm
Boca Raton, FL 33432
(561) 394-9485
20,000
20,000
$25,000
Ratner Companies
1577 Springhill Road
Suite 500
Vienna, VA 22182
(703) 848-2143
80,000
80,000
$100,000

 
-39-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Steve Rattner And Debra Rattner, Joint Tenants
2467 Provence Circle
Weston, FL 33327
(954) 385-4701
40,000
40,000
$50,000
Dwight Richert
83 East Fork Lane
Snowmass Village, CO 81615
(970) 923-6277
40,000
40,000
$50,000
Scott Robins
230 Fifth Street
Miami Beach, FL 33139
(305) 674-0619
80,000
80,000
$100,000
Herman Rush
2222 Avenue of the Stars, #1604 E
Los Angeles, CA 90067
(310) 581-1611
40,000
40,000
$50,000
Scott Schlesinger
201 Ocean Boulevard
Ocean Beach, FL 33160
(954) 523-4803
160,000
160,000
$200,000
Brent Sembler
5858 Central Avenue
St. Petersburg, FL 33707
(727) 343-4272
80,000
80,000
$100,000
Jay Shapiro
10102 S.W. 57th Court
Pinecrest, FL 33156
(305) 789-3395
40,000
40,000
$50,000

 
-40-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

GHS Holdings Limited Partnership
552 North Island Drive
Golden Beach, FL 33160
(305) 692-7700
160,000
160,000
$200,000
Barry E. Somerstein
2555 Lucille Drive
Ft. Lauderdale, FL 33316
(954) 333-4005
80,000
80,000
$100,000
Justin A. Stanley, Jr.
115 Fuller Lane
Winnetka, IL 60093
(312) 245-5033
80,000
80,000
$100,000
J. Kenneth Tate
4500 North Hills Drive
Hollywood, FL 33021
(305) 891-6750
80,000
80,000
$100,000
James D. Tate
12855 Biscayne Bay Drive
North Miami, FL 33181
(305) 891-6750
160,000
160,000
$200,000
Stanley G. Tate
1175 Northeast 125th Street
North Miami, FL 33161
(305) 891-6750
120,000
120,000
$150,000
Sushayla Ure
737 Crescent Way
Weston, FL 33326
20,000
20,000
$25,000
Bayview Partners
1218 Webster Street
Houston, TX 77002
(713) 289-6290
120,000
120,000
$150,000

 
-41-

--------------------------------------------------------------------------------


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Common Shares
Number of $1.25 Warrant Shares
Purchase Price
$

Fremernat, Inc.
#1 Evergreen Avenue
Key West, FL 33040
(305) 292-8988
160,000
160,000
$200,000
Rick Walker
501 Golden Isle Drive
Suite 205A
Hallandale, FL 33009
(954) 458-2872
80,000
80,000
$100,000
Rick Wilber
10360 Kestrel Street
Plantation, FL 33324
(954) 472-7885
80,000
80,000
$100,000
Nicholas C. Williams
225 Dunwoody Drive
Jonesboro, AR 72404
(870) 974-506
40,000
40,000
$50,000



-42-

--------------------------------------------------------------------------------





EXHIBITS



Exhibit A
Form of Warrants

Exhibit B
Form of Registration Rights Agreement

Exhibit C
Form of Irrevocable Transfer Agent Instructions

 
 
-43-

--------------------------------------------------------------------------------


 
Schedule 3(a)






Subsidiaries
OVT, Inc., a Georgia corporation
Ownership: 100%


 
-44-

--------------------------------------------------------------------------------


Schedule 3(i)






SEC Documents; Financial Statements






As of the date hereof, the Company has timely filed all SEC Reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Exchange Act in the last two years other than: (i) Annual
Report on Form 10-KSB for the Year Ended December 31, 2004, which was filed on
April 29, 2005; (ii) Current Report on From 8-K, which was filed on July 27,
2005; and (iii) Quarterly Report on Form 10-QSB for the Quarterly Period Ended
June 30, 2005 which was filed on September 14, 2005.
 


-45-

--------------------------------------------------------------------------------


 
Schedule 3(p)






Equity Capitalization






In connection with the Company's November and December 2005 Series A-1
Convertible Preferred Stock financing, as of June 28, 2006, warrants to purchase
13,323,332 shares of Common Stock at exercise prices of $1.75 and $2.00 per
share are issued and outstanding. As a result of the anti-dilution provisions
contained in such warrants, when this transaction is completed the exercises
price of the warrants issued in the November and December 2005 financing will be
reduced to $1.25 and the number of shares underlying such warrants shall be
increased to equal the aggregate amount of cash that the Company would have
received if all of the $1.75 warrants and $2.00 warrants were exercised.




-46-

--------------------------------------------------------------------------------






Schedule 3(v)






Intellectual Property Rights






ProNetworkTV, Inc. ("PT") filed a trademark application on May 23, 2005, with
the United States Patent and Trademarks Office for the mark "SmartVideo" in
connection with computer communication services, namely communication by
electronic computer terminals, cellular telephones, electronic on-line services
in the nature of providing communications links which transfer the website used
to web pages via global interactive networks for the transfer and transmission
of messages, documents, images, music, video and data. The Company, however,
believes that it owns the mark "SmartVideo" because it has continuously used the
mark in the same channels of trade as claimed by PT prior to PT's use of the
mark and the filing of PT's trademark application.
 
 
 
 
-47-

--------------------------------------------------------------------------------

